The following opinion on rehearing was filed November 18, 1903. Former decision adhered to:
Ames, C.
This case has been elaborately briefed and reargued upon a rehearing from a former determination of it (ante, p. 637), but we are not convinced that there is any error in either the reasoning or conclusion of the former decision and recommend that it be adhered to.
Hastings, C., concurs.
Oldham, C., not sitting.
By the Court:
For the reasons stated in the foregoing opinion, it is ordered that the former decision be adhered to.
Former decision adhered to.